DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
Claims 1-5, 7, 9-11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “a heater which heats the pressurized water between 140 and 280 degrees Fahrenheit” in lines 7-8.  The specification merely discloses a table of the temperature of the water influencing the amount of time needed to have the water soak in to the alfalfa.  The disclosure, as originally filed, does not disclose that the heater heats the pressurized water between 140 and 280 degrees Fahrenheit.  At most, paragraph 0020 discloses that “the optimum temperature range for heating is to deliver water between 180 degrees and 220 degrees.  The specification does not disclose to what temperature the heater heats the water.
Claim 1 recites the limitation “a heater which heats the pressurized water to between 140 and 280 degrees Fahrenheit, to generate heated water without generating steam.”  The disclosure, as originally filed, does not disclose “to generate heated water without generating steam.”  If water is heated to above its boiling point, i.e., 212 degrees F, steam would be inherently generated.
Claim 1 recites “a plurality of elongated rods…for penetrating a top surface of a windrow and spraying the pressurized heated water, without steam.”  The disclosure, as originally filed, does not disclose “without steam.”  If water is heated to above its boiling point, i.e., 212 degrees F, steam would be inherently generated.
Claim 10 recites the limitation “whereby rotational movement of the elongated rods do not disrupt the hay in the windrows” in line 6.  The disclosure, as originally filed, does not disclose the rotational movement of the elongated rods not disturbing the hay in the windrows.  Figure 1 shows the elongated rods 10 penetrating the windrows 3.  The rods 10 penetrating the windrows 3 would constitute disturbing the hay in the windrows.
Claim 17 recites the limitation “a heater…which heats the pressurized water to a predetermined temperature between 140 and 280 degrees Fahrenheit” in lines 8-9.  The 
Claim 17 recites the limitation “a heater…which heats the pressurized water to…between 140 and 280 degrees Fahrenheit, without generating steam.”  The disclosure, as originally filed, does not disclose “without generating steam.”  If water is heated to above its boiling point, i.e., 212 degrees F, steam would be inherently generated.
Claim 17 recites “a plurality of elongated rods…for penetrating a top surface of a windrow and spraying the pressurized heated water, without steam.”  The disclosure, as originally filed, does not disclose “without steam.”  If water is heated to above its boiling point, i.e., 212 degrees F, steam would be inherently generated.
Claim 17 recites the limitation “whereby rotational movement of the elongated rods do not disrupt the hay in the windrows.”  The disclosure, as originally filed, does not disclose the rotational movement of the elongated rods not disrupting the hay in the windrows.  Figure 1 shows the elongated rods 10 penetrating the windrows 3.  The rods 10 penetrating the windrows 3 would constitute disturbing the hay in the windrows.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites, “The apparatus of claim 1…rotational axis which is oriented parallel to the surface of a field” in lines 1-2.  The preamble of the claim is directed to an apparatus.  The body of the claim is directed to a combination of the apparatus and a field.  The combination exceeds the scope of the preamble. 
Claim 5 recites the functional function “vertically pivotally coupled” in line 3.  The claim fails to recite structure that provides/enables the function. 
Claim 20 recites the limitation “whereby water is heated without generating steam.”  The disclosure, as originally filed, does not disclose “without generating steam.”

Claim Rejections - 35 USC § 103
Claim(s) 1-5, 9-11, 13-15 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney (6,233,840) in view of Staheli (6,109,008). 
Regarding claims 1-5, 9-11 and 13-15, Finney discloses an apparatus comprising:
a moveable platform 1, wherein the platform supports the following subparts:
a reservoir 5 which holds water;
a pressurizer 25 which pressurizes the water to at least 200 psi (col. 3, ll. 42-44);
a rotatable base 9, the rotatable base being connected to the platform;
a plurality of elongated rods 10, the rods radiating from a rotational axis (rotational axis of hollow shaft 9) of the rotational base 9.
Finney discloses the limitations of the claimed invention with the exception of a heater which heats the pressurized water to at least 140 degrees F.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have added the heater of Staheli to the device of Finney to increase the absorption rate of water (Staheli, col. 2, ll. 2-3). 
Finney further discloses the platform being supported on a wheeled axle 2.
Finney further discloses the rotatable base 9 being reel-shaped (hollow shaft).
Finney further discloses the rotatable base including the follow sub-parts:
at least one shaft 9;
a pair of hubs 8;
a cam mechanism 22;
whereby rotational movement of the elongated rods do not disrupt the hay in the windrows.
Regarding claim 7, Finney in view of Staheli discloses the limitations of the claimed invention with the exception of the rotatable base being constructed of a metal alloy.  Metal alloy is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have constructed the rotatable base of Finney in view of Staheli from metal alloy to decrease weight and to increase corrosion resistance. 
Regarding claim 18, Finney in view of Staheli differs from the claimed invention in the pressurizer pressurizing the water to between 200 and 700 psi.  Finney discloses, in col. 3, ll. 42-44, pressures in excess of 1500 psi.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have pressurized the water between 200 and 700 psi based on desired spray effect in the device of Finney in view of Staheli, since it has In re Aller, 105 USPQ 233.
Regarding claim 20, see the explanation of claim 18 above.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.  
Regarding the rejection of claim 1 under 35 U.S.C. 112(a), Applicant points to paragraphs 0019 and 0020 of the published application.  The table following paragraph 0019 merely discloses a temperature range and the corresponding time for water to soak into alfalfa along with the portion of water that is lost to evaporation.  The table provides no support for the temperature to which the water is heated by the heater.  Additionally, paragraph 0020 discloses the optimum water delivery temperature of 180 to 220 degrees. It does not disclose the temperature to which the water is heated by the heater.
Regarding claim 10, Applicant argues that paragraph 0018 discloses avoiding disrupting the windrow.  Paragraph 0018 discloses that above 2 mph spikes 10 can disrupt the material in the windrow.  The specification does not disclose the rods not disrupting hay in windrows.  Applicant should claim less that 2 mph instead of “do no disrupt.”
Regarding claim 17, Applicant points to reasons stated for claim 1.  Applicant’s is redirected to the response for claim 1.
Regarding the indefiniteness of claim 5, Applicant asserts that the claim has been amended to remedy the indefiniteness.  Applicant is directed to the explanation within the indefiniteness rejection above.
Regarding the art rejection, Applicant argues that negative limitation “without steam.”  The negative limitation is unsupported by the original disclosure.  Additionally, Finney discloses the currently claimed at least 200 psi (col. 3, ll. 42-44) and Staheli discloses the temperature range between 140 and 280 degrees F.  Therefore, the heated water of the prior art combination would also generate heated water without steam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK